EXHIBIT 2
                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

                                                  )
                                                  )
This Document Relates to:                         )   Case No. 3:21-md-03004-NJR3:21-md-
                                                  )   03004-NJR
[member case name and number]                     )
                                                  )   MDL No. 3004
IN RE: PARAQUAT PRODUCTS                          )
LIABILITY LITIGATION                              )
                                                  )

                              PLAINTIFF’S FACT SHEET

             This Plaintiff’s Fact Sheet is a legal document. You are required to provide the
     following information regarding yourself, or for each individual on whose behalf you are
     asserting potential legal claims. Each question must be answered to the best of your ability
     taking into account the Plaintiff’s physical and mental condition at the time that the
     Plaintiff or the representative is completing this form.

             In completing this Fact Sheet, you are under oath and must provide information that
     is true and correct to the best of your knowledge including using documents in your
     possession. If you do not know the answer, please indicate that in response to the question.
     In answering the questions below, you should never guess. You may supplement your
     responses if you learn that they are incomplete or incorrect.

             For each question where the space provided does not allow for a complete answer,
     please attach additional sheets so that all answers are complete. If you attach additional
     sheets, clearly label the sheets according to the question to which each sheet pertains.
     Please do not leave any questions unanswered or blank. If a question does not apply, please
     respond “Not Applicable” or “N/A.”

           You must complete this Fact Sheet for any claim that you wish to assert against the
     Syngenta or Chevron Defendants.

            After completing this Fact Sheet, you must sign the Fact Sheet on the last page.
     Your signature certifies that you have answered this Fact Sheet under oath, that your
     answers are true and accurate to the best of your knowledge.

            If you have any questions about this Fact Sheet, you should speak with your
     attorneys.

I. REPRESENTATIVE CAPACITY

     A.     If you are completing this Fact Sheet in a representative capacity of the
            Plaintiff/Decedent on whose behalf this action was filed, please complete the
            following:

                                              1
             1.       Your Name (First, Middle, Last): _________________________________

             2.       Home address: ________________________________________________

             3.       Your relationship to the person upon whose behalf you have completed this
                      Fact Sheet (e.g., parent, guardian, estate administrator):



[If you are completing this Questionnaire in representative capacity, please respond to the
following questions on behalf of the person who you represent.]

II. PERSONAL INFORMATION

       A.     Full Name (First, Middle, Last):

       B.     Maiden Name:

       C.     Date of birth:

       D.     Social Security Number:

       E.     Medicare, Medicaid, and/or Tricare Claim numbers:

       F.     Race:

       G.     Ethnicity (Hispanic/Non-Hispanic):____________________________________

       H.     Identify the following information for every place you have lived for the last ten
              (10) years for at least one year, through the present. If you claim that you were
              exposed to paraquat at any place you lived for less than a year, please include that
              address as well.

                      Years you lived at       All Persons who
 Address (or best                                                     Paraquat exposure?
                        address (ex.        lived at address and
 approximation)                                                             (Y/N)
                       1/1998-6/2002)        relationship to you




                                                 2
III. EMPLOYMENT HISTORY

    A.       Identify 25 years of employment history by either: (1) every place of employment
             for the last 25 years; or (2) if you are retired, every place of employment for the 25
             years before you retired.

                   Approximate                                                    Paraquat
                                                                     Brief
                    Date Range
  Employer                                         Supervisor    Description of Exposure?
                      of your   City/State
   Name                                             Name(s)           Job
                    Employment                                   Responsibilities  (Y/N)
                   (Month/Year)




    B.       Have you ever applied for worker’s compensation, social security disability
             benefits, private disability benefits, or state or federal benefits?

             Yes                    No

    C.       If yes, then as to each application, please provide the following information,
             including the dollar amount of benefits (if any) received:

                                 Nature of        Ultimate        Amount of benefits received,
Approximate
                   Name of        claimed       disposition of              if any
 date claim
                   agency        injury or          claim
  was filed
                                 disability




                                               3
IV. UNION MEMBERSHIP

     A.       Have you ever been a member of any labor union?

              Yes                    No

     B.       If yes, state the name and address of each such union, job to which it applied, and
              the approximate date range of your membership.

                                                                            Approximate date
                             City/State where        Job to which it
    Name of Union                                                           range in year(s)of
                             Union is located          pertained
                                                                              membership




V. MILITARY SERVICE

     A.       Have you served in the military in any capacity?

              Yes                    No

     B.       If yes, identify the branch of the military, the highest rank attained, the years of
              service, and the locations where you were stationed.

                                              Approximate date
          Branch of       Highest rank
                                               range of service       Locations stationed
           military         attained            (Month/Year)




                                                 4
VII. LITIGATION HISTORY

     A.   Have you ever filed a civil lawsuit? (This does not apply to this pending suit or
          other suits relating to domestic relationships, divorces, or child custody.)

          Yes                    No

     B.   If yes, then as to each lawsuit, separately state the nature of the case and claims,
          where the case was filed, and your attorney’s name.



VIII. FAMILY HISTORY

     A.   To the best of your recollection and knowledge, identify all of the following
          diseases that your parents, siblings, grandparents, or child of yours has been
          diagnosed with. (Check all that apply)

                                                           Parent, Sibling, Grandparent, or
                              Disease
                                                               Child with Diagnosis?
           1. Parkinson’s Disease                                         □
           2. Parkinsonism                                                □
           3. Alzheimer’s Disease                                         □
           4. Dementia                                                    □
           5. Lewy Body Dementia                                          □
           6. Huntington’s Disease                                        □
           7. Wilson’s Disease                                            □
           8. Tourette Syndrome                                           □
           9. Ataxia                                                      □
           10. Chorea                                                     □
           11. Dystonia                                                   □
           12. Multiple System Atrophy                                    □
           13. Myoclonus                                                  □
           14. Progressive Supranuclear Palsy                             □
           15. Tardive Dyskinesia                                         □
           16. Crohn’s Disease                                            □
           17. Glioblastoma                                               □
           18. Colorectal Cancer                                          □

                                           5
                    19. Lung Cancer                                                            □
                    20. Ovarian Cancer                                                         □
                    21. Gaucher’s Disease                                                      □
                    22. Any other neurodegenerative disease                                    □
                    23. Any other neurological disease or
                        disease of the brain, spine or nerves                                  □
IX. MEDICAL SERVICES

         A.       If you have been diagnosed with Parkinson’s Disease, please identify the name(s)
                  of any and all Health Care Providers1 who have diagnosed you with or treated you
                  for it. For each provider identified, provide the following information:

                           Date(s) of Medical Care, Services,
    Provider Name                                                                   City/State of Practice
                                      Consultation




         B.       If you have been diagnosed with Parkinsonism, please identify the name(s) of all
                  Health Care Providers who have diagnosed you with or treated you it. For each
                  provider identified, provide the following information:

                                         Date(s) of Medical
        Provider Name                     Care, Services,                       City/State of Practice
                                           Consultation




1
     For the purposes of this Fact Sheet, “Health Care Provider” is defined as physical therapist or physical therapy
     department, rehabilitation specialist, physician, osteopath, homeopath, chiropractor, or other persons or entities
     involved directly in the evaluation, diagnosis, care, and/or treatment of your physical health.


                                                          6
        C.       If you have been diagnosed with or treated for renal failure or kidney failure or any
                 other injury you claim as an injury in this lawsuit, please identify the name(s) of all
                 Health Care Providers who have diagnosed you with or treated you for that injury.
                 For each provider identified, provide the following information:

                                         Injury/Diagnosis                Date(s) of Medical
                                                                                                            City/State of
       Provider Name                                                      Care, Services,
                                                                                                              Practice
                                                                           Consultation




        D.       Prior to your involvement in this litigation, have you undergone genetic testing,
                 including, but not limited to genetic testing related to your Parkinson’s disease or
                 Parkinsonism diagnosis?2

                 Yes                         No

        E.       If yes, identify the results of that testing.




        F.       To the best of your knowledge and recollection, identify (1) the names of all
                 primary Health Care Providers you have seen in the 25 years prior to your
                 symptoms and/or diagnosis with the injury(ies) you are claiming in this litigation;
                 (2) any neurologists you have seen in your lifetime; (3) the names of any Health
                 Care Providers you have seen in relation to any brain or head injury; (4) the names
                 of any Health Care Providers you have seen in relation to any chemical or toxic
                 exposure; and (5) the names of all Health Care Providers you have seen for any
                 serious illness or injury since the time you began treatment for the injury(ies) you
                 are claiming in this lawsuit. To the extent you received care at a hospital or other


2
    For purposes of this Fact Sheet, “genetic testing” excludes genetic testing that was performed only for genetic
    variants associated with breast cancer, ovarian cancer, pancreatic cancer, prostate cancer, or Lynch syndrome, as
    well as genetic testing that did not include testing for any specific genetic variants but instead solely examined
    your likely ancestry and/or ethnicity.


                                                          7
                     institution, provide the name of the hospital or other institution. For each provider
                     or entity identified, provide the following information.

                                 Approximate
                               Date(s) of Medical          Nature of Medical Care,              Name and Location
 Provider Name
                                Care, Services,             Services, Consultation                 of Facility
                                 Consultation




   XI. FARMING HISTORY

            A.       Please provide the following information for all years in which you were actively
                     engaged in farming or the application of Agricultural Chemicals.3

                                                                                                        Identity of All
                                                                                                      Persons Actively
           Business                                              Crops          Agricultural        Engaged in Farming
City/                       Your
           Name (if                   Year(s)      Acres       Planted or        Chemicals            or Application of
State                       Role
          applicable)                                          Harvested           Used                  Agricultural
                                                                                                   Chemicals at Location
                                                                                                     (incl. Supervisors)




   3
        For the purposes of this Fact Sheet, “Agricultural Chemicals” is defined as any and all herbicides, pesticides, and
        insecticides used at each of the locations identified in your responses.


                                                              8
      B.     Have you ever been a member of an agricultural or farming organization?

             Yes                    No

      C.     If yes, state the name and city/state of each organization and the years of your
             membership in each such organization.



XII. TRAINING, CERTIFICATION, LICENSING

      A.     Identify all formal training, certification or licensing you have received regarding
             Agricultural Chemicals of any kind, including but not limited to Paraquat, as well
             as the dates and provider of such training, certification or licensing. “Formal”
             training includes instruction or tutorial provided by an employment supervisor.

   Type of Training /                                               Provider of
                                      Year
 Certification / Licensing                                Training/Certification/Licensing




      B.     Have you ever been licensed to apply Restricted Use Pesticides?

             Yes                    No

      C.     If yes, provide the following information for each license received.

                              Years for
                                            Type of
                               Which
                   Type of                 Training          Year of                Provider of
 Issuing State                 License
                   License                 Related to    Training/License            Training
                                 was
                                            License
                               Active




                                               9
XIII. PARAQUAT PURCHASE HISTORY

       A.      Did you ever purchase paraquat?

               Yes                    No

       B.      If yes, provide the following information with respect to each year you purchased
               paraquat.

              Product        Manufacturer      Number of        Amount           Seller or
   Year
               Name             Name           Purchases       Purchased        Distributor




       C.      If you purchased paraquat, what are the benefits that you understood paraquat had
               at the time(s) that you purchased it?



       D.      If you purchased paraquat, why did you choose to purchase paraquat?



       E.      If you purchased paraquat, were there alternatives available when you purchased
               paraquat? If so, please list.

XIV. PARAQUAT USE AND EXPOSURE

         This section requires you to provide information about your exposure to paraquat during
mixing, loading, or application of the product, as well as during field reentry or other potential
instances of exposure. Each potential type of exposure (e.g., mixing/loading, application, reentry)
is treated separately to allow you to provide information as accurately as possible.

       A.      Have you ever personally mixed and/or loaded paraquat?

               Yes                    No

       If no, please move on to XIV.F.


                                                10
          B.       For each time you mixed and/or loaded Paraquat, provide the following information
                   to the best of your knowledge and recollection.

    Employer and job title
    Approximate date range
    Frequency of mixing/loading during
    this period
    Name of Farm/Ranch and City/State
    Mixing method
    Loading method
    Name(s) of paraquat products used
    during period
    Name(s) of product manufacturer (if
    known)
    Formulation4
    Strength or Concentration5
    Quantity of Concentrate Mixed or
    Loaded
    Other product(s), if any, mixed with
    product
    Name of individual or entity that sold
    or provided product
    Did you purchase this paraquat product
    yourself? (Y/N)
    Do you possess records of purchase of
    this paraquat product? (Y/N)
    Name of person or entity holding
    license to use Restricted Use Pesticides
    Issuing state for license to use
    Restricted Use Pesticides
    License number
    Names and of others who witnessed
    you mixing and/or loading




4
      For example, liquid formulation or granules.

5
      For example, 240 g/l or 360 g/l.


                                                     11
      C.     If you answered yes to XIV.A, did you wear personal protective equipment during
             every instance you mixed and/or loaded paraquat?

             Yes                   No

      D.     If no, please state the approximate number of times you mixed and/or loaded
             paraquat without wearing any personal protective equipment.



      E.     For each instance you wore personal protective equipment while mixing and/or
             loading paraquat, please identify which, if any, of the following you wore: (Check
             all that apply)

                      Personal Protective Equipment                     Applicable?
              1.   Dust/Mist Filtering or NIOSH/MSHA-
                   Approved Pesticide Respirator                             □
              2.   Rubber or Waterproof Gloves                               □
              3.   Chemical-resistant or Waterproof
                   Footwear and Socks                                        □
              4.   Chemical-resistant Headgear for
                   Overhead Exposure or Face Shield                          □
              5.   Disposable Suit/Coveralls                                 □
              6. Long-sleeved Shirt                                          □
              7. Long Pants                                                  □
              8. Protective Eyewear                                          □
              9. Rubber or Waterproof Apron                                  □
              10. Any Other Form of Personal Protective
                  Equipment                                                  □
             1.      If you checked the box for “Any Other Form of Personal Protective
                     Equipment” above, please describe the personal protective equipment used.



      F.     Have you ever personally applied paraquat?

             Yes                   No

      If no, please move on to XIV.K.

      G.     If yes, for each time you applied paraquat, provide the following information to the
             best of your knowledge and recollection.

Employer and job title

                                              12
    Approximate Year(s)
    Frequency of application during this
    period
    Name of Farm/Ranch and City/State
    Average quantity applied
    Total acreage to which product was
    applied
    Application method & duration
    Purpose
    Crops and weeds to which product was
    applied
    Equipment used
    Nozzle type
    Application pressure
    Boom or application height
    Name(s) of paraquat products used
    during period
    Name(s) of product manufacturer (if
    known)
    Formulation6
    Strength or Concentration7
    Tank Mix8
    Name of individual or entity that sold
    or provided paraquat product
    Did you purchase this paraquat product
    yourself? (Y/N)
    Do you possess records of purchase of
    paraquat product? (Y/N)
    Name of person or entity holding
    license to use Restricted Use Pesticides
    Issuing state for license

6
      For example, liquid formulation or granules.

7
      For example, 240 g/l or 360 g/l.

8
      Identify all components of the tank mixture containing paraquat, including but not limited to adjuvants,
      surfactants, spray modifiers, utility agents, or other pesticides.


                                                      13
License number
Names and of others who witnessed
you applying paraquat

     H.     If you answered yes to XIV.F, did you wear any personal protective equipment
            during every instance you applied paraquat?

            Yes                      No

     I.     If no, please state the approximate number of times you applied paraquat without
            wearing any personal protective equipment.



     J.     For each instance you wore personal protective equipment while applying paraquat,
            please identify which, if any, of the following you wore: (Check all that apply)

                        Personal Protective Equipment                   Applicable?
                1.   Chemical-resistant or Waterproof
                     Footwear and Socks                                     □
                2.   Chemical-resistant Headgear for
                     Overhead Exposure or Face Shield                       □
                3.   Dust/Mist Filtering or NIOSH/MSHA-
                     Approved Pesticide Respirator                          □
                4.   Disposable Suit/Coveralls                              □
                5. Long-sleeved Shirt                                       □
                6. Long Pants                                               □
                7. Protective Eyewear                                       □
                8. Rubber or Waterproof Apron                               □
                9. Rubber or Waterproof Gloves                              □
                10. Any Other Form of Personal Protective
                    Equipment                                               □
           1.         If you checked the box for “Any Other Form of Personal Protective
                      Equipment” above, please describe the personal protective equipment used.



     K.     Do you claim you were exposed to spray mist or drift from paraquat applied by
            another person?

            Yes                      No

     If no, please move on to XIV.P.

                                              14
          L.       For each time you were exposed to spray mist or drift from paraquat applied by
                   another person, provide the following information to the best of your knowledge
                   and recollection.

    Approximate date
    Address of Home, Business, or Name
    of Farm/Ranch and City/State
    Did you work or live at location where
    product was applied? (Y/N)
    Basis for believing product applied was
    paraquat
    Years of exposure
    Person or entity applying product (if
    known)
    Relationship to person applying
    product, if any
    Application method
    Equipment used
    Crops and/or weeds to which product
    was applied
    Purpose
    Equipment used
    Nozzle type
    Application pressure
    Boom or application height
    Name(s) of paraquat products used
    during period
    Name(s) of product manufacturer (if
    known)
    Formulation9
    Strength or Concentration10
    Tank Mix11


9
      For example, liquid formulation or granules.

10
      For example, 240 g/l or 360 g/l.

11
      Identify all components of the tank mixture containing paraquat, including but not limited to adjuvants,
      surfactants, spray modifiers, utility agents, or other pesticides.


                                                      15
Name of individual or entity that sold or
provided paraquat product
Did you purchase this paraquat product
yourself? (Y/N)
Do you possess records of purchase of
paraquat product? (Y/N)
Name of person or entity holding
license to use Restricted Use Pesticides
Issuing state for license
License number
Names and of others who witnessed
spray mist or drift from application

      M.      Did you wear any personal protective equipment during every instance you were
              exposed to paraquat by spray mist or drift?

              Yes                      No

      N.      If no, please state the approximate number of instances you were exposed to
              paraquat by spray mist or drift during which you did not wear any personal
              protective equipment.




                                            16
O.    For each instance you were exposed to paraquat by spray mist or drift while wearing
      personal protective equipment, please identify which, if any, of the following you
      wore: (Check all that apply)

                   Personal Protective Equipment                   Applicable?
           1.   Chemical-resistant or Waterproof
                Footwear and Socks                                     □
           2.   Chemical-resistant Headgear for
                Overhead Exposure or Face Shield                       □
           3.   Dust/Mist Filtering or NIOSH/MSHA-
                Approved Pesticide Respirator                          □
           4.   Disposable Suit/Coveralls                              □
           5. Long-sleeved Shirt                                       □
           6. Long Pants                                               □
           7. Protective Eyewear                                       □
           8. Rubber or Waterproof Apron                               □
           9. Rubber or Waterproof Gloves                              □
           10. Any Other Form of Personal Protective
               Equipment                                               □
      1.         If you checked the box for “Any Other Form of Personal Protective
                 Equipment” above, please describe the personal protective equipment used.



P.    To the best of your recollection and knowledge, did you ever enter or reenter fields
      within 48 hours of paraquat being sprayed in those fields?

      Yes                       No

If no, please move on to XIV.Y.

Q.    If yes, approximately how many times has this occurred (i.e., “entry or reentry
      occurrences”)?



R.    Of those entry or reentry occurrences, approximately how many times did you enter
      or reenter those fields within 24 hours of paraquat being sprayed in those fields?



S.    Of those entry or reentry occurrences, approximately how many times did you enter
      or reenter those fields within 12 hours of paraquat being sprayed in those fields?



                                         17
           T.       For each entry or reentry occurrence, explain generally the purpose of that entry
                    or reentry.



           U.       For each entry or reentry occurrence, provide the following information.

                                    Estimate
                                        d                                          Applicator
                         Frequency           Application Crops                                        Names of Others
                                    Duration                                       Names and
Year                      of Entry           Method &     and                                         Who Witnessed
         City/State                 of Entry                                       Applicator
                         or Reentry           Duration   Weeds                                           Reentry
                                       or                                            Nos.12
                                    Reentry




           V.       Did you wear any personal protective equipment during each and every entry and
                    reentry occurrence?

                    Yes                         No

           W.       If no, please state the approximate number of entry or reentry occurrences during
                    which you did not wear any personal protective equipment.




 12
       Please list the names of all individuals who applied the paraquat and their certification numbers.


                                                            18
X.     For each entry and reentry occurrence where you wore personal protective
       equipment, please identify which, if any, of the following you wore: (Check all
       that apply)

        Personal Protective Equipment                   Applicable?
1.   Chemical-resistant or Waterproof
     Footwear and Socks                                     □
2.   Chemical-resistant Headgear for
     Overhead Exposure or Face Shield                       □
3.   Dust/Mist Filtering or NIOSH/MSHA-
     Approved Pesticide Respirator                          □
4.   Disposable Suit/Coveralls                              □
5. Long-sleeved Shirt                                       □
6. Long Pants                                               □
7. Protective Eyewear                                       □
8. Rubber or Waterproof Apron                               □
9. Rubber or Waterproof Gloves                              □
10. Any Other Form of Personal Protective
    Equipment                                               □
      1.     If you checked the box for “Any Other Form of Personal Protective
             Equipment” above, please describe the personal protective equipment used.



Y.     Do you claim that you were exposed to paraquat on any other occasions or
       through any means not described or accounted for above?

       Yes                  No




                                      19
   If no, please move on to XV.

   Z.      If yes, please provide the following information for those instances of exposure to
           the best of your knowledge and recollection.

                                                   Brief
                                     Type of
                                                description
                    Duration of     exposure
                                                of manner Name(s) of others who
                     exposure         (e.g.
Date (s)    City/                              in which you witnessed your
                     (Month/         dermal,
            State                                  were        exposure
                       Year)       inhalation,
                                                exposed to
                                      etc.)
                                                 paraquat




   AA.     For every instance in which you claim that you were exposed to paraquat on other
           occasions or through means described in this section, did you wear any personal
           protective equipment?

           Yes                    No

   BB.     If no, please state the approximate number of occurrences during which you did not
           wear any personal protective equipment.




                                           20
    CC.     For each occurrence where you wore personal protective equipment, please identify
            which, if any, of the following you wore: (Check all that apply)

             Personal Protective Equipment                     Applicable?
     1.   Chemical-resistant or Waterproof
          Footwear and Socks                                       □
     2.   Chemical-resistant Headgear for
          Overhead Exposure or Face Shield                         □
     3.   Dust/Mist Filtering or NIOSH/MSHA-
          Approved Pesticide Respirator                            □
     4.   Disposable Suit/Coveralls                                □
     5. Long-sleeved Shirt                                         □
     6. Long Pants                                                 □
     7. Protective Eyewear                                         □
     8. Rubber or Waterproof Apron                                 □
     9. Rubber or Waterproof Gloves                                □
     10. Any Other Form of Personal Protective
         Equipment                                                 □
           1.     If you checked the box for “Any Other Form of Personal Protective
                  Equipment” above, please describe the personal protective equipment used.



XV. ACUTE PARAQUAT EXPOSURE

    A.      Do you claim that you swallowed paraquat or that paraquat got in your mouth?

            Yes                   No

    B.      If yes, please identify the approximate month(s)/year(s) when this happened,
            describe the circumstances, and indicate whether you took an adsorbent (e.g.,
            activated charcoal, bentonite, Fuller’s Earth).



    C.      Do you claim that you got paraquat in your eyes?

            Yes                   No

    D.      If yes, please identify the approximate month(s)/year(s) when this happened,
            describe the circumstances, indicate whether you rinsed your eyes with clean water,
            and for how long you rinsed your eyes with clean water.




                                            21
    E.   Do you claim you got paraquat directly on your skin?

         Yes                    No

    F.   If yes, please identify the approximate month(s)/year(s) when this happened,
         describe the circumstances, indicate whether you immediately washed the affected
         area with soap and water, and for how long you washed the affected area with soap
         and water.



    G.   Do you claim you got paraquat on your clothing?

         Yes _________          No __________

    H.   If yes, please identify the approximate month(s)/year(s)) when this happened,
         describe the circumstances, and indicate whether you immediately removed the
         contaminated clothing and washed the affected area with soap and water. -
         __________________________________________________________________

    I.   Have you ever been treated for paraquat poisoning?

         Yes                    No

    J.   If yes, identify the provider of that treatment, the month(s)/date(s) of such
         treatment, and a description of such treatment.



XVI. SYMPTOMS WITHIN 24 HOURS OF PARAQUAT EXPOSURE

    A.   Did you experience any symptoms within 24-hours after mixing, loading, applying,
         or being exposed to paraquat? Yes _______ No ____

    B.   If yes, identify any symptoms you experienced within 24-hours that you claim were
         caused by exposure to paraquat.



XVII. USE OF OTHER INDUSTRIAL/AGRICULTURAL CHEMICALS

    A.   To the best of your knowledge and recollection, identify all the following industrial
         or Agricultural Chemicals you have ever used, handled, applied, disposed of, or
         were otherwise exposed to at any time in your life. Check all that apply.

             Industrial/Agricultural Chemicals                       Applicable?
          1. 2,4-D (i.e., Crossbow, Curtail, Weedar,
             Weedone)                                                    □
          2. 2, 4, 5, -T (i.e., Agent Orange, Esteron,
             Trinoxol)                                                   □

                                          22
   Industrial/Agricultural Chemicals           Applicable?
3. Acephate (i.e., Bonide, Martin’s
   Surrender, Orthene)                             □
4. Acetochlor (i.e., Harness, Keystone,
   SureStart, Surpass, Volley, Warrant)            □
5. Alachlor (i.e., Lasso)                          □
6. Aldrin (i.e., Octalene)                         □
7. Arsenic/Arsenate                                □
8. Atrazine                                        □
9. Bidrin                                          □
10. Boric Acid                                     □
11. Calcium Arsenate                               □
12. Carbaryl (Sevin)                               □
13. Chlordane                                      □
14. Chloropicrin (i.e., Chlor-O-Pic,
    Metapicrin, Timberfume, Tri-Clor)              □
15. Chlorothalonil (i.e., Bravo, Daconil
    2787, Echo, Exotherm Termil,                   □
    Nopcocide, Repluse, Tuffcide)
16. Chlorpyrifos (i.e., Dursban, Lorsban)          □
17. Copper Hydroxide (i.e., Champ, Kocide,
    NuCop)                                         □
18. Crop Oil                                       □
19. Cyanazine (Bladex)                             □
20. DDT                                            □
21. DEET                                           □
22. Diazinon                                       □
23. Dicamba (i.e., Banvel, Clarity, Sterling
    Blue)                                          □
24. Dichloropropene (i.e., Telone)                 □
25. Dieldrin                                       □
26. Dimite                                         □
27. Dinoseb/ Dinitro (i.e., Preemerge, Sinox
    PE, Dow General)                               □
28. Diquat                                         □

                                23
    Industrial/Agricultural Chemicals         Applicable?
29. Diuron (Karmex)                               □
30. Ethephon (i.e., Arvest, Bromeflor)            □
31. Glufosinate (i.e., Cheetah, Rely 280)         □
32. Glyphosate (i.e., RoundUp)                    □
33. Hexachlorocyclohexane and/or beta-
    hexachlorocyclohexane                         □
34. Imazapyr (i.e., Arsenal, Contain,
    Habitat)                                      □
35. Insecticides (i.e., Orthene, Payload,
    Malathion, Guthion, Phosdrin, Dursban,
    Lorsban, Counter, Dylox, Penncap,             □
    Phoskil, Imidan, Trithion, Folidol,
    dibrom/Naled)
36. Lindane                                       □
37. Linuron (i.e., Londax, Lorox)                 □
38. Maneb, Mancozeb (i.e., Agsco, Cover-
    up, Dithane, Fortuna, Granol, Koverall,       □
    Lesco, Manzate, Penncozeb, Roper)
39. Methoxychlor                                  □
40. Methyl Bromide (i.e., Brom-o-Gas,
    Profume, Zytox)                               □
41. Metolachlor (i.e., Acuron, Brawl, Dual
    II Magnum, Matador, Prefix, Sequence)         □
42. Napthalene                                    □
43. Nicotine                                      □
44. Parathion                                     □
45. Pendimethalin (i.e., Acumen,
    Framework, Stealth)                           □
46. Pentachlorophenol                             □
47. Permethrin                                    □
48. Phosphorus Paste                              □
49. Potassium cyanate                             □
50. Propanil (i.e., Stampede)                     □
51. Propazine                                     □
52. Pyrethrin                                     □

                                24
                             Industrial/Agricultural Chemicals                             Applicable?
                         53. Randox                                                              □
                         54. Ronnel                                                              □
                         55. Rotenone                                                            □
                         56. Simazine (i.e., Princep)                                            □
                         57. Sodium Flouride                                                     □
                         58. Strychnine                                                          □
                         59. Thallium Sulfate                                                    □
                         60. Triclopyr (i.e., Crossbow)                                          □
                         61. Trifluralin (i.e., Treflan, Trust, Trilin)                          □
                         62. Any Other Industrial or Agricultural
                             Chemicals                                                           □
                    1.        If you checked box 62 for “Any other industrial or Agricultural Chemicals”
                              above, please identify the industrial or Agricultural Chemical referenced.



            B.       Provide the following information with respect to the other industrial or
                     Agricultural Chemicals that were identified in Section XVI.A above (i.e., questions
                     1-62 in the above chart) which you used, handled, applied, disposed of, or were
                     exposed to.

                                                                 The
                                                             individual
                                                      How     or entity
                                                                        Names &
Product and                                           you       from
             Approximate            Quantity Method                     Location13
manufacturer              Frequency                 obtained   whom
             years of use            Used    of use                     of Others
   name                                               the        you
                                                                         Present
                                                    product obtained
                                                                 the
                                                              product




   13
        The term “location” here refers to the approximate distance between the person(s) present and the applicator.


                                                            25
C.   Did you wear any personal protective equipment during every instance you used
     each of the other industrial or Agricultural Chemicals identified above?

     Yes                   No

D.   If no, please state the approximate number of instances you used any of the other
     industry or Agricultural Chemical products described above during which you did
     not wear personal protective equipment.



E.   For each instance you used any of the other industry or Agricultural Chemicals
     described above while wearing personal protective equipment, please identify
     which, if any, of the following you wore: (Check all that apply)

                                                                   With Which (or
                                                                   all) Chemicals
      Personal Protective Equipment            Applicable?
                                                                      Identified
                                                                       Above?
      1. Dust/Mist Filtering or
         NIOSH/MSHA-Approved                       □
         Pesticide Respirator
      2. Rubber or Waterproof Gloves               □
      3. Chemical-resistant or
         Waterproof Footwear and                   □
         Socks
      4. Chemical-resistant Headgear
         for Overhead Exposure or                  □
         Face Shield
      5. Disposable Suit/Coveralls                 □
      6. Long-sleeved Shirt                        □
      7. Long Pants                                □
      8. Protective Eyewear                        □
      9. Rubber or Waterproof Apron                □
      10. Any Other Form of Personal
          Protective Equipment                     □
          (Identify_______)

F.   Have you ever been employed as an occupational welder or welded for more than
     50% of your work day?

     Yes                   No

                                    26
      G.       If yes, identify the date ranges during which you engaged in welding and for each
               date range, please provide the following information

                                              Did
                                                    Type of
                                           welding
                                                    welding
Range of                                      take           Type of                    Type of
             Location                                (i.e.
Exposure                 Frequency Purpose place in           metal                    equipment
 (Years)    (City/State)                            SMAW,
                                           confined         involved                      used
                                                    GMAW,
                                            space?
                                                     etc.)
                                             (Y/N)




      H.       Identify all the following substances that you have been exposed to. (Check all that
               apply)

                                                                          Details of Exposure
                                                                               including
                                                            Range of
                                              Substance                    Circumstances,
           Substance          Applicable?                   Exposure
                                                Type                        Duration and
                                                             (Years)
                                                                             Frequency of
                                                                               Exposure
  1. Heavy metals (e.g.,
     iron, mercury,                □
     manganese)
  2. Polychlorinated
     Biphenyls (PCBs)              □
  3. Solvents (e.g.,
     hydrocarbon solvents
     like paint thinners,
     paint removers,
     cleaning fluids,              □
     trichloroethylene
     (TCE), organic
     solvents like acetone)
  4. Wood Preservatives            □


                                                27
     XVIII. MISCELLANEOUS MEDICAL INFORMATION

           A.     Identify all medical conditions that you have been diagnosed with or have been
                  medically treated for. (Check all that apply)

                                     Month/Year           Any     Month/Year          Hospital and/or
      Condition          Applicable? of Diagnosis       Medical       of                Treatment
                                                       Treatment? Treatment              Provider
1.                          □
2. Hepatitis C              □
3. Hospitalization for
   CNS Infection            □
4. Hospitalization for
   Sepsis                   □
5. Influenza
   Requiring                 □
   Hospitalization
6. Irritable Bowel
   Syndrome (IBS)           □
7. Japanese
   Encephalitis             □
8. Lyme Disease             □
9. Measles                  □
10. Strep Infection
    Requiring               □
    Hospitalization
11. West Nile virus         □
           B.     Have you ever suffered from any head injuries and/or concussions?

                  Yes                   No

           C.     If yes, identify the date(s) of the head injury/concussion, the cause of the
                  injury/concussion, and any symptoms experienced from the injury/concussion, and
                  state whether you received medical treatment for that injury/concussion, what
                  diagnosis (if any) made by a doctor following the injury/concussion, and the Health
                  Care Provider of that medical treatment and/or diagnosis.



           D.     Have you ever been diagnosed with pulmonary (lung) fibrosis?

                  Yes                   No



                                                  28
E.    If yes, identify the date of the diagnosis and the Health Care Provider who
      diagnosed you for pulmonary (lung) diagnosis:



F.    If you were diagnosed with pulmonary (lung) fibrosis, did you experience any of
      the following symptoms: (Check all that apply):

               Symptom                             Applicable?
     1. Shortness of breath                             □
     2. Dry, hacking cough                              □
     3. Fast, shallow breathing                         □
     4. Gradual unintended weight
        loss                                            □
     5. Fatigue                                         □
     6. Aching joints and muscles                       □
     7. Clubbing (widening and
        rounding) of the tips of the                    □
        fingers or toes
     8. Cyanosis (blueish skin in
        fair-skinned people or gray
        or white skin around the                        □
        mouth or eyes in dark-
        skinned people)

G.    Have you ever used well water as a water source, whether in your home or
      elsewhere?

      Yes                     No

H.    If yes, for each instance where well water was the water source, identify the
      approximate year(s) of use and the location of the well.


I.    Have you ever used methamphetamines? Yes _______ No ____

      If yes, please provide month/year(s) of use: ___________________________

J.    Have you ever used any nicotine products? Yes ______ No _________

      If yes, please identify which products, approximate months/years of usage and
      frequency of usage: _______________________________________________




                                       29
XVIX. KNOWLEDGE REGARDING LAWSUIT

       A.     Identify all individuals, entities, publications, or studies from which you obtained
              any information (whether oral or written) related to your allegation that Parkinson’s
              disease is connected in any way to your use of paraquat or any other chemical,
              including but not limited to Agricultural Chemicals, that you may have used during
              your lifetime. Provide a description of the information you obtained. Your
              response should not include information provided to you by your attorneys but
              should include (1) any information you obtained prior to your retention of an
              attorney, (2) any solicitation letters/communications from any attorneys, and (3)
              any information you obtained independently from your attorneys or their agents.



XX. WAGE LOSS

       A.     Have you been unable to work as a result of the injury(ies) you claim this lawsuit?
              Yes ______ No _______

       B.     If yes, please provide the following information:

                                                                               If known,
    Month(s)/Year(s)                                  City/State of
                           Name of Employer                                 approximate lost
    unable to work                                     Employer
                                                                           wage dollar amount




XXI. COMMUNICATIONS REGARDING LAWSUIT
       C.     When did you first contact your lawyer about this case? In providing a response,
              provide an approximate date without divulging attorney-client communication.



XXII. DAMAGES

       A.     Based on what you know at this time, do you have any medical expenses or out-
              of-pocket expenses due to the injury(ies) you have suffered because of your
              paraquat exposure? Yes _______ No _____

       If yes, please state the approximate amount of medical expenses or out-of-pocket
expenses: _____________________________________________________

                                               30
XXIII. RELEVANT PERSONS / WITNESSES

     B.   Identify any person who has firsthand personal knowledge regarding your paraquat
          exposure and/or injuries suffered because of your paraquat exposure. For each such
          person, identify:

          1.    Name. _____________________________________________________

          2.    Last known address. __________________________________________

          3.    Relationship to you, if any. _____________________________________

          4.    The case-related subject matter that may be within this person’s knowledge,
                so far as is known to you.



XXIV. COMMUNICATIONS WITH DEFENDANTS

     A.   Have you, or has anyone acting on your behalf, communicated with, interviewed,
          or obtained statements from any of the Defendants (i.e. Syngenta Crop Protection
          LLC, Syngenta AG, Chevron USA Inc., or any other Defendant named in your
          specific lawsuit) regarding allegations in the lawsuit? This question excludes
          privileged communications exclusively between you and your counsel, and
          between your counsel and experts retained in this litigation.

          Yes                   No

     B.   Have you, or has anyone acting on your behalf, communicated with, interviewed,
          or obtained statements from any person or any entity about Defendants’ business
          with respect to paraquat, the health effects of paraquat, and/or the usage of and
          practices associated with paraquat, since the filing of this lawsuit? This question
          excludes privileged communications exclusively between you and your
          counsel, and between your counsel and experts retained in this litigation.

          Yes                   No




                                          31
     C.    If the answer to either question above is yes, please provide the following
           information:

           1.     Which (1) Defendant or (2) other person or entity with whom the
                  communication occurred?

           2.     the month/year of the communication or statement;

           3.     where (city/state) the communication or statement occurred;

           4.     who was present during the communication or statement;

           5.     the matters and things stated by the person in the communication or
                  statement;

           6.     whether the communication or statement was oral or written and, if oral,
                  whether the communication or statement was recorded and whether any
                  notes or memoranda of the communication or statement were made;
                  ____________________________________________________________
                  and

           7.     who has possession of any writing, recording, notes, or memoranda of the
                  communication or statement.



XXV. BANKRUPTCY

     A.    Since you first were exposed to paraquat, have you filed for bankruptcy?

           Yes                    No

     B.    If yes, please provide the following information:

                                     Name of
   Date You       Court Where          Your                     Name     Date Bankruptcy
                                                    Case
   Filed for     Bankruptcy was     Bankruptcy                   of            was
                                                   Number
  Bankruptcy         Filed          Attorney, if               Trustee   Closed/Finalized
                                        any




                                           32
XXVI. DOCUMENTS14

Please attach to this Fact Sheet the Documents described below that are in your possession, custody
or control. For purposes of this Plaintiff’s Fact Sheet, Plaintiff is not required to turn over any
attorney-client privileged records or to obtain records from third party entities (such as insurance
carriers or Health Care Providers):

         A.       Any and all Documents showing any type of medical care, services, and/or
                  consultation you have received from any Health Care Providers identified above
                  including but not limited to (1) all primary Health Care Providers identified in this
                  form; (2) any neurologists identified in this form; (3) any Health Care Providers
                  you have seen in relation to any brain or head injury identified in this form; (4) any
                  Health Care Providers you have seen in relation to any chemical or toxic exposure
                  identified in this form; and (5) all Health Care Providers you have seen since the
                  onset of Parkinson’s disease symptoms identified in this form.

         B.       All Documents related to any genetic testing you have undergone identified above,
                  including any Documents reflecting the results of such testing.

         C.       Documents in your possession sufficient to prove your employment history,
                  including Documents indicating business ownership.

         D.       All Documents related to any training, certification, or licensing that any person or
                  entity, including you or any of your employers or supervisors, have received related
                  to Agricultural Chemicals in any response to Section XVI of this form.

         E.       All Documents (including, without limitation, receipts, invoices, labeling,
                  instructions, warnings, precautions, and marketing materials) relating to your
                  purchase, use, handling, and/or disposal of Agricultural Chemicals, including but
                  not limited to paraquat, and any other chemicals in any response to Section XIV or
                  Section XVI of this form.

         F.       All other Documents related to the farming activities on each farm where you lived
                  or worked, including planting and harvesting records or other land-use records,
                  pesticide application records, pest management records, photographs or videos of
                  the farm, maps of the farm, and any records required to be retained by state or
                  federal law, including records of federally restricted use pesticide applications.

         G.       All Documents and information relating to any industrial hygiene or other air,
                  water, or medical monitoring for any exposure to paraquat or chemicals identified
                  in your responses to Section XVI.

         H.       All Documents reflecting any worker’s compensation claims since your first
                  exposure to paraquat and identified in this form.



14
     For the purpose of this Fact Sheet, Document is defined as any writing or record of every type that is in your
     possession, including but not limited to written documents, documents in electronic format, cassettes, videotapes,
     photographs, charts, computer discs or tapes, and x-rays, drawings, graphs, phone-records, non-identical copies
     and other data compilations from which information can be obtained and translated, if necessary, by the
     respondent through electronic devices into reasonably usable form.


                                                          33
I.   Documents sufficient to show the acreage and crops for each farm you worked on
     or at, including but not limited to FSA-578 and 1026A Forms, USDA FSA Detailed
     Acreage History Report Forms, and all records from the Risk Management Agency
     of the USDA.

J.   All Documents that you relied upon to learn about the relationship between
     Parkinson’s disease and paraquat.

K.   All Documents known to you at this time that relate to your claim for economic
     damages in this lawsuit.

L.   All Documents, including public records, identifying, referring, or relating to
     surveillance, investigation, or other information gathering performed by or on
     behalf of Plaintiff relating to any of the Defendants in this action.

M.   All investigative reports by you, including but not limited to financial and criminal
     background checks, concerning Defendants.
N.   All Documents in your possession that refer or relate to Defendants in this action
     or Defendants’ employees (current or former). This Request includes but is not
     limited to surveys, questionnaires, promotional materials, or other Documents or
     materials exchanged between you and Defendants.

O.   Documents in your possession reflecting, depicting, or describing any piece of farm
     equipment or implement you used to apply paraquat at any time, including without
     limitation the tractor, tank, and sprayer (including nozzles). For row crops, this
     request includes the farm equipment or implement(s) used to prepare or to plant
     any crop planted on acreage treated with paraquat, including without limitation the
     planter, drill, any type of cultivator or harrow, and fertilizer application equipment.
     This request encompasses documents such as, without limitation, photographs,
     videos, equipment manuals or instructions, proof of purchase, warranties, and/or
     maintenance or repair records.

P.   Inspection report created at the time of usage of any equipment or implement
     responsive to Request O (directly above) that remains in your possession.

Q.   All Documents identified in your answers to any questions in this Fact Sheet and
     all Documents on which you relied on responding to any questions in this Fact
     Sheet.




                                       34
XXVII. REMINDER FOR AUTHORIZATIONS

    If not already provided, please complete, sign, and provide the following Authorizations,
    as applicable:

           •   Authorization for Release of Health Information (Attachment A). For this
               authorization, include an authorization for release of records for all Health Care
               Providers listed in this Fact Sheet, including those listed in Sections IX and XX.
           •   Authorization to Disclose Employment Information (Attachment B). For this
               authorization, include an authorization for release of records for all employers
               listed in Section III.
           •   Request Pertaining to Military Records (Attachment C).
           •   Social Security Administration Consent for Release of Information
               (Attachment D).
           •   Authorization to Disclose Workers’ Compensation Records (Attachment E) (or
               other appropriate form).
           •   Authorization to Disclose Insurance Information (Attachment F).
           •   Authorization to Disclose Disability Information (Attachment G).
           •   Request Pertaining to Farm Service Agency Records (Attachment H).




                                            35
XXVIII. VERIFICATION

Pursuant to 28 U.S.C. § 1746, I declare that all of the information provided in this Plaintiff Fact
Sheet is true and correct to the best of my knowledge, information, and belief.

I further declare that I have engaged in the best efforts to identify, locate, and supply all of the
information and documents requested in this Plaintiff Fact Sheet. I acknowledge that I have an
obligation to promptly supplement the above responses if I learn that they are in some material
respect incomplete or incorrect.

I declare under penalty of perjury that the foregoing is true and correct.



                                                   ______________________________________
                                                              Name (please print)



                                                   ______________________________________
                                                                  Signature



                                                   _____________________________________
                                                                 Date Signed




                                                 36
